Title: To Thomas Jefferson from Benjamin Waterhouse, 24 October 1808
From: Waterhouse, Benjamin
To: Jefferson, Thomas


                  
                     Sir,
                     Cambridge Octr. 24th. 1808.
                  
                  About a year ago, I recieved a long and interesting letter from Dr de Carro of Vienna, on subjects connected with the great interests of humanity. This physician, who is by birth a Swiss, first sent the cowpox-matter from Vienna to Bagdad; and thus laid the foundation of the Oriental vaccination, which has spread far and wide through Asia. Besides his zeal in vaccination, Dr. de Carro has evinced an ardent desire of importing into Europe new and useful alimentary plants. He has paid particular attention to the mountain rice; the oriza mutica; riz de montagne; or, as it hath been called at Geneva, rize de Carro, on account of his zeal in introducing it into Europe. This, it seems, is that species of rice, which grows in the peninsula of India, and in China, where it flourishes in a dry soil; and by no means requiring, as with us, in the southern States, a natural, or artificial marsh. Dr. de Carro’s idea of substituting a dry cultivation of this most useful grain, instead of the wet one, is from the benevolent hope of exterminating that fruitful cause of diseases, marsh-miasmata. For, if I am rightly informed, our rice, grows only in the regions of everlasting fever & ague.
                  Dr de Carro recieved 250 grains of this mountain, or dry-soil-rice from China, over the land, by means of the Russian-Embassy; and these he placed in the hands of the best cultivators, and most active philanthropists in Germany, Switzerland and France. This Chinese rice has ripened perfectly at Geneva, sub dio, without any shelter whatever; each ear produced, upon an average 60 grains; and each plant several ears. It has also been introduced from Malabar to the Isle of France, where it is cultivated it is said, “with the most astonishing success.”
                  Dr de Carro writes to me thus: “as this useful grain is not known in your part of America, I feel happy in sending you some grains of it; to enable you to be, for the second time, a benefactor of your country.” Of the eight grains, the produce of China, which he sent me, I sowed four in my garden at Cambridge, and the other four at our garden in Charlestown, but not a single grain germinated.
                  In a postscript to Dr de Carro’s letter he writes in an earnest stile thus:—“Pray write me word, whether President Jefferson did, or did not receive some of this species of rice from China. If he did, pray inform me if it has prospered with you.” In a second letter he repeates this query, with still more earnestness; and he reiterates the same question lately by the hand of one of his friends at Marsièlles. He adds that General Andreossy has kindly offered to facilitate any packet that I may wish to forward him on the subject. From all this I infer that Dr de Carro has some good reason for wishing this question answered. I moreover wish not to appear ungrateful to this benevolent foreigner, who when he wraped up his little paper of 8 grains of rice to send to America, wrote upon it, in the true zeal of a genuine philanthropist “Crescite et multiplicameni.” 
                  Being, however, unwilling to give you any unnecessary pains on the subject, knowing full well your various & highly important engagements that must occupy your mind & consume your time, I have thought, that should you be too much occupied to allow you a moment for writing, your communicating the simple fact to my friend Mr. Lloyd, would answer all the purposes of Dr de Carro.
                  While speaking on the subject of the cultivation of useful plants, it may not be unpleasing to you to hear, that the five acres of land attached to our Marine-hospital, is gradually rising into a medicinal garden. Mr Lloyd has visited that establishment, and has probably noticed some of the alterations.—
                   With the utmost consideration, and the highest degree of respect I remain your humble servt.
                  
                     Benjamin Waterhouse
                     
                  
               